EXHIBIT 10.4

PROPEX HOLDINGS INC.

CASH INCENTIVE BONUS PLAN

THIS CASH INCENTIVE BONUS PLAN (this “Plan”) effective as of October 30, 2006
(the “Effective Date”), is intended to provide an incentive to certain
executives of Propex Inc. (“Propex”) to increase the value of Propex Holdings
Inc. (the “Company”) by allowing them to participate in such increase in value.

1. Participants. The “Eligible Participants” are those employees of Propex
listed on Attachment 1 hereof together with any key employees of Propex
designated by the Bonus Plan Administrator (as hereinafter defined) from time to
time. The Company shall notify Eligible Participants of their participation in
the Plan through delivery of a grant letter. As used in this Plan, the “Bonus
Plan Administrator” shall mean a committee consisting of the Chief Executive
Officer of the Company, the Chairman of the Board of Directors of the Company
and the Chairman of the Compensation Committee of the Board of Directors of the
Company.

2. Realization Event. Each of the following events shall hereinafter be deemed
to be a “Realization Event”: (i) any merger, consolidation or other
reorganization (other than a merger or consolidation with the Principal Holder
(as defined below)), in which the Company is not the surviving entity or in
which the Company survives only as a subsidiary of an entity, other than a
previously wholly-owned subsidiary of the Company or the Principal Holder;
(ii) the Company sells, leases or exchanges all or substantially all of the
Company’s assets to any other person or entity (other than a wholly-owned
subsidiary of the Company, or the Principal Holder); (iii) any person or entity
(other than the Principal Holder), including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (“1934
Act”), acquires or gains ownership or control of (including, without limitation,
power to vote) more than 50% of the outstanding shares of the Company’s voting
stock (based upon voting power with respect to the election of directors); or
(iv) any dissolution or liquidation of the Company or a dividend or distribution
by the Company to its shareholders of cash or assets with a value equal to 50%
or more of the aggregate of the Company’s shareholders equity and retained
earnings, or any restructuring of the Company’s capital that has the effect of
the foregoing. As used in this Section 2, “Principal Holder” means The Sterling
Group, L.P., Genstar Capital, L.P., Laminar Direct Capital, L.P., BNP Paribas
Private Capital Group, and their respective affiliates, in each case, other than
their respective portfolio companies.

3. Adjusted Enterprise Value. Upon a Realization Event, the “AEV” shall be an
amount calculated as the sum of (i) the total net enterprise value of the
Company determined by reference to the total net consideration paid to the
Company or the Principal Holder, as applicable, at the Realization Event (net
only of any indebtedness associated with the Company that is retained, repaid,
or assumed by the Company or the Principal Holder, as applicable, and any
transaction costs incurred by the Company or the Principal Holder and amounts
reserved for contingencies in connection with the Realization Event), (ii) any
proceeds to be realized by the Company from the exercise of any options and
warrants



--------------------------------------------------------------------------------

associated therewith and (iii) the aggregate amount of all dividends or other
distributions to holders of common stock of the Company made at any time prior
to or in connection with the Realization Event. With respect to the calculation
of AEV, the value of any property other than cash received as consideration with
respect to a Realization Event will be made by an independent third party
appraiser chosen by the Bonus Plan Administrator.

4. Success Pool. Upon a Realization Event, the Success Pool shall be based upon
the AEV of the Company and the year in which such Realization Event occurs, and
shall be a cash amount determined in accordance with the schedule set forth on
Attachment 2 attached hereto.

5. Individual Allocations. Subject to the terms of this Plan, upon a Realization
Event, each Eligible Participant shall receive the percentage of the Success
Pool that is reflected next to his or her name on Attachment 1. The portion of
the Success Pool not allocated hereunder may be allocated from time to time at
the discretion of the Bonus Plan Administrator; provided, however, that the
total percentages allocated cannot exceed 100%. Each Eligible Participant’s
percentage of the applicable Success Pool shall be herein referred to as an
“Allocation.” Any portion of the Success Pool not allocated prior to or in
connection with a Realization Event shall remain with the Company.

6. Administration. The Plan shall be administered by the Bonus Plan
Administrator. The Bonus Plan Administrator shall be responsible for the
management and control of the operation and the administration of the Plan,
including without limitation, interpretation of the Plan, decisions pertaining
to eligibility to participate in the Plan, selection of participants in the
Plan, the amount of an Eligible Participant’s Allocation, and forfeitures under
the Plan. The Bonus Plan Administrator has absolute discretion in the exercise
of its powers and responsibilities. Any decision made by the Bonus Plan
Administrator shall be final and binding on all affected persons. The Company
shall, without limiting any rights that a member of the committee comprising the
Bonus Plan Administrator (“Member”) may have under the Company’s charter or
bylaws, applicable law or otherwise, indemnify and hold harmless each Member
(and any other individual acting on a Member’s behalf) against any and all
expenses and liabilities arising out of such person’s administrative functions
or fiduciary responsibilities related to the Plan, excepting only expenses and
liabilities arising out of the person’s own gross negligence or willful
misconduct (but specifically including such person’s ordinary negligence);
expenses against which such person shall be indemnified hereunder include
without limitation the amounts of any settlement, judgment, attorneys’ fees,
costs of court, and any other related charges reasonably incurred in connection
with a claim, proceeding, settlement, or other action under the Plan.

7. Timing of Payment. Except as otherwise provided herein and subject to the
condition that an Eligible Participant remain continuously employed with Propex
or its subsidiary from the Effective Date until the date of a Realization Event,
upon a Realization Event and to the extent that the Success Pools have a
positive value, each Eligible Participant shall be paid his or her Allocation
within thirty (30) days of the date of the closing of the Realization Event.
Upon the occurrence of a Realization Event, if any fraction of the consideration
paid to the Company or Principal Holder is held in escrow to be paid after the
Realization Event, then the same proportionate amount of an Eligible
Participant’s Allocation (if any) will not be paid to an Eligible Participant
until and in the same proportion that



--------------------------------------------------------------------------------

or additional tax pursuant to Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), those terms are automatically stricken and reformed
to comply with Section 409A and the regulations granted thereunder.



--------------------------------------------------------------------------------

distributions from such escrow are made to the Company or Principal Holder. The
payment to an Eligible Participant shall be made within thirty (30) days of the
date any distributions from such escrow are made. If any amount reserved for
contingencies is not applied against such contingency then the portion of any
Allocation lost by an Eligible Participant by including the amount of such
unused contingency reserve in the calculation of AEV, shall be paid to Eligible
Participant within thirty (30) days of the date it is determined that such
amount of contingency reserve will not be used.

8. Form of Payment. The Company shall pay the Eligible Participants’ their
respective Allocations in cash.

9. Taxes. Any payment of any portion of any Allocation under this Plan shall be
made net of all applicable withholding taxes.

10. Unfunded Status of Allocations and Success Pool. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
amounts payable to an Eligible Participant, nothing contained in the Plan (or in
any documents related thereto), nor the creation or adoption of the Plan, or the
taking of any other action pursuant to the Plan shall give any such Eligible
Participant any rights that are greater than those of a general creditor of the
Company. No amounts shall be paid hereunder unless a Realization Event occurs in
either 2007, 2008, 2009 or 2010.

11. Resolution of Differences Over the Plan. The Company and the Eligible
Participant agree that in the event of any controversy or claim arising out of,
or related to, the Plan, then such controversy or claim shall be resolved by
binding arbitration for resolution in accordance with the rules and procedures
of the American Arbitration Association then in effect. The decision of the
arbitrator shall be final and binding on both the Eligible Participant and the
Company, and any court of competent jurisdiction may enter judgment upon the
arbitrator’s award. The Company shall pay all expenses including legal fees and
arbitration expenses with respect to any controversy or claim arising out of, or
related to, the Plan.

12. Amendment, Termination. The Plan may not be amended or terminated to
negatively affect the rights of any Eligible Participant after the Effective
Date. Subject to the foregoing, the Plan may be amended or terminated at any
time by the Bonus Plan Administrator. The Plan shall terminate on the earlier
of: (i) in the event of a Realization Event prior to January 1, 2011, the date
on which all payments are made hereunder, or (ii) December 31, 2010, absent
amendment to continue the Plan beyond December 31, 2010, provided that if the
term of the Plan is amended to extend beyond December 31, 2010, such date shall
be substituted for December 31, 2010 in this clause (ii). Notwithstanding the
foregoing, Sections 11, 13 and 14 shall survive the termination of the Plan.

13. Governing Law: This Plan shall be construed in accordance with the laws of
the State of Delaware by the courts of the State of Delaware without regard to
the conflict of law principles thereof.

14. Section 409A. To the extent that the terms of this Plan or the Allocations
granted hereunder would subject any Eligible Participant to gross income
inclusion, interest,



--------------------------------------------------------------------------------

ATTACHMENT 2

 

AEV

  

SUCCESS POOL*

(in millions)

     2007    2008    2009    2010

175

           

200

           

225

           

250

   12.00         

275

   16.00    12.00      

300

   18.00    16.00    12.00   

325

   21.00    18.00    16.00    12.00

350

   24.00    21.00    18.00    16.00

375

   27.00    24.00    21.00    18.00

400

   30.00    27.00    24.00    21.00

425

   33.00    30.00    27.00    24.00

450

   37.00    33.00    30.00    27.00

475

   41.00    37.00    33.00    30.00

500

   45.00    41.00    37.00    33.00

525

      45.00    41.00    37.00

550

         45.00    41.00

575

            45.00

600

           

--------------------------------------------------------------------------------

* No Success Pool payment will be made to any Eligible Participant in the event
of an AEV less than the lowest AEV set forth above for any year. Unless amended,
this Plan expires December 31, 2010 and no bonus will be paid for any
Realization Event after December 31, 2010.